Title: To Alexander Hamilton from William Seton, 5 September 1791
From: Seton, William
To: Hamilton, Alexander


[New York] 5 Sept 1791
Dear sir
By my Public Letter you will see I have compleated the investiture of the 150,000 Dollars in the purchase of Stock—in fact it was finished the middle of last week but I could not get some of the Transfers passed till this day. The whole stands now in the Name of the Vice President &ca. I wish to know if I am to take out the Certificates & forward them & to whom. Great as this relief has been to the holders, it is far short of preventing that universal panic & want of money which now prevails. Deffered debt was actually sold under 12/ to day & Scrip at 150—merely to save credit. Was it possible to extend your purchase here to 150 M Dollars more—even 2d or 3d under the Acct limitts (if that is to be wished) it would be of immense consequence to this Community, & I believe would readily fill.
We have a great demand for the Treasurers Bills on the Southard particularly Virginia & Maryland of which we have not had any for some time.
I hope you will excuse the liberty I take in mentioning these things to you, & believe that I am with the highest respect & esteem
Dear sir   &c
